Order entered June 7, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01433-CV

                          JARROD C. HAMMONDS, Appellant

                                            V.

                         DALLAS COUNTY, ET AL, Appellees

                    On Appeal from the 116th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-18-03328

                                        ORDER
      Before the Court is appellees’ June 5, 2019 second motion for extension of time to file

brief. We GRANT the motion and ORDER the brief be filed no later than June 21, 2019.


                                                   /s/   KEN MOLBERG
                                                         JUSTICE